Therapeutics MD, Inc. POS AM Exhibit 23.2 Parks & Company, LLC Certified Public Accountants & Consultants 1761 W. Hillsboro Boulevard, Suite 326 Deerfield Beach, FL33442 Phone (954) 719-7569 www.parkscpas.com Fax (954) 719-3704 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Post-Effective Amendment No. 1 to Registration Statement (No. 333-185156) on form S-1 of Therapeutics MD, Inc. of our report dated February 28, 2012 relating to our audit of the December 31, 2010 financial statements of VitamedMD, LLC. We also consent to the reference to our Firm under the caption "Experts" in the Prospectus which is part of the Registration Statement. Parks & Company, LLC Certified Public Accountants Deerfield Beach, Florida October 7, 2013
